            Case 7:19-cv-08403-VB Document 18 Filed 11/15/19 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X

JONATHAN KUHL,

                                               Plaintiff,
                    -against-                                           MEMORANDUM OF LAW IN
                                                                       SUPPORT OF DEFENDANT’S
U.S. BANK TRUST NATIONAL ASSOCIATION,                                  MOTION TO DISMISS ACTION
NOT IN ITS INDIVIDUAL CAPACITY BUT
SOLELY AS OWNER TRUSTEE FOR LEGACY                                        Case No. 19-CV-8403-VB
MORTGAGE ASSET TRUST 2018-GS1, MTGLQ
INVESTORS, LP, and RUSHMORE LOAN
MANAGEMENT SERVICES LLC,

                                                Defendants.
-------------------------------------------------------------------X

        Érina Fitzgerald, Esq., of Knuckles, Komosinski & Manfro, LLP, attorneys for Rushmore

Loan Management Services LLC, as servicer for U.S. Bank Trust National Association, not in its

individual capacity but solely as owner trustee for Legacy Mortgage Asset Trust 2018-GS1

(hereinafter, the “Defendant”), submits the within Memorandum of Law in Support of Motion

for an Order dismissing the complaint filed by Johnathan Kuhl (the “Plaintiff”) pursuant to

Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), with prejudice, and for such other and

further relief as this Court deems just and proper.

                                     PRELIMINARY STATEMENT

        Defendant moves to dismiss the instant action commenced by Plaintiff seeking an award

of immediate payment of remaining insurance proceeds which the Plaintiff alleges remain

outstanding, as the Defendant has distributed insurance proceeds to the Plaintiff in accordance with

the relevant insurance claims Process Guidelines, and therefore the amount in controversy is

insufficient for this Court to assert subject-matter jurisdiction over the proceedings. Further, the
           Case 7:19-cv-08403-VB Document 18 Filed 11/15/19 Page 2 of 9




Defendant seeks dismissal of the Plaintiff’s complaint as the Plaintiff has failed to state a claim

upon which relief can be granted.

                PROCEDURAL HISTORY AND STATEMENT OF FACTS

   The facts and circumstances upon which the instant Memorandum of Law relies are set forth

in the Affirmation of Érina Fitzgerald, Esq., of even date and filed contemporaneously herewith.

       Further, while a court generally may only consider facts stated in the complaint in

deciding a motion to dismiss, documents incorporated therein by reference are deemed part of

the pleading and may be considered. Buck v. Hampton Tp. School Dist., 452 F.3d 256, 260 (3d

Cir. 2006) (holding that when “evaluating a motion to dismiss, we may consider documents that

are attached to or submitted with the complaint, and any matters incorporated by reference or

integral to the claim, items subject to judicial notice, matters of public record, orders, and items

appearing in the record of the case”); see also EEOC v. Draper Dev. LLC, 2018 U.S. Dist.

LEXIS 115124, *10 (N.D.N.Y July 11, 2018); and Zaza v. Am. Airlines, 2016 U.S. Dist. LEXIS

111914, *23 (E.D.N.Y. August 19, 2016).

                                             ARGUMENT

                                                POINT I

      THE PLAINTIFF’S COMPLAINT MUST BE DISMISSED AS THIS COURT
     LACKS SUBJECT MATTER-JURISDICTION OVER THE INSTANT ACTION

       Plaintiff’s Complaint must be dismissed, as Plaintiff fails to set forth damages in an

amount sufficient to meet the required jurisdictional threshold for the amount in controversy and

therefore this Court does not have subject-matter jurisdiction over this action. Fed. R. Civ. P.

12(b)(1); 11 U.S.C. § 1322(a)(1).




                                                  2
           Case 7:19-cv-08403-VB Document 18 Filed 11/15/19 Page 3 of 9




       Federal Rule of Civil Procedure 12(b)(1) permits a defendant to bring a motion for lack

of subject matter jurisdiction, and without jurisdiction, a court cannot proceed in a case. Fed. R.

Civ. P. 12(b)(1). See also: Steel Co. v. Citizens for a Better Env’t., 523 U.S. 83, 94-95 (1998). In

all cases the burden is on the plaintiff to establish subject matter jurisdiction. Carpet Group Int’l.

v. Oriental Rug Imp. Ass’n., 227 F.3d 62, 69 (3d Cir. 2000). When there is any question

involving federal jurisdiction, such jurisdiction must be shown affirmatively, and the Court will

not draw any inferences to the party asserting it. Shipping Fin. Servs. Corp. v. Drakos, 140 F.3d

129, 131 (2d Cir. 1998).

       A federal court has subject-matter jurisdiction “where the matter in controversy exceeds

the sum or value of $75,000.00, exclusive of interest and costs, and is between … citizens of

different states.” 28 U.S.C. § 1332(a)(1). The burden of proving subject-matter jurisdiction rests

on the plaintiff, and a court may consider evidence outside the pleadings in deciding whether it

should dismiss an action for lack of subject-matter jurisdiction. Evans v. B.F. Perkins Co., 166

F.3d 642 (4th Cir. 1999). Ultimately, the amount “is measured by the value of the object of the

litigation.” Hunt v. Wash. State Apple Adver. Comm’n, 432 U.S. 333, 347 (1977).

       Plaintiff’s complaint alleges that this Court has jurisdiction under 11 U.S.C. § 1332

“because the plaintiff and all defendants are citizens of different states”; however, the Plaintiff

fails to address the second prong of the test for subject-matter jurisdiction, which – in addition to

diversity of citizenship – requires that the matter in controversy exceed the sum or value of

$75,000.00. (See Ex. K.) Here, the Plaintiff’s complaint demands immediate payment of sums

the Defendant has received pursuant to an insurance claim with regard to real property located at

115 South Quaker Lane, Hyde Park, New York 12538 a/k/a 115 Melanie Way, Hyde Park, New




                                                  3
          Case 7:19-cv-08403-VB Document 18 Filed 11/15/19 Page 4 of 9




York 12538 (the “Premises”), and which the Plaintiff alleges the Defendant has failed to timely

remit for the repair of said property. (See Ex. K.) According to the Plaintiff’s complaint, the

Plaintiff is demanding the immediate payment of $75,000.00, the amount of insurance proceeds

allegedly remaining in possession of the Defendant. (See Ex. K.)

       On April 22, 2019, pursuant to an insurance claim for fire damage to the Premises, the

Defendant received the amount of $151,877.02 from Great American Insurance Group

(hereinafter “GAIG”) as the determination for costs needed to repair/rebuild a detached garage

on the Premises which the Plaintiff allegedly used as a workshop. (See Ex. F.) Prior to the fire

damage, the Plaintiff had defaulted on mortgage payments due and owing to the Defendant. (See

Ex. A.) As the Plaintiff’s mortgage loan was in default at the time the insurance proceeds were

remitted to the Defendant, the Defendant’s Process Guidelines set forth that such delinquent loan

requires monitoring resulting in insurance proceeds being deposited into a restricted escrow

account which are disbursed as repairs are completed, in increments based upon the results of

ongoing inspections. (See Ex. E and Ex. G.)

       Here, the Plaintiff has failed to provide the information to secure release of insurance

proceeds required by the Process Guidelines, specifically blue prints setting forth the work to be

completed at the Premises; however, as the parties have been in constant communication

regarding the distribution of the insurance proceeds, the Defendant has made exceptions to the

Process Guidelines and, to date, the Defendant has disbursed a total of $77,437.69 of the

insurance proceeds in three separate disbursements: (1) the Initial Disbursement of $25,407.50,

(2) the Second Disbursement of $12,030.19, and (3) the Third Disbursement of $40,000.00. (See

Ex. H, Ex. J., and Ex. L.)




                                                 4
           Case 7:19-cv-08403-VB Document 18 Filed 11/15/19 Page 5 of 9




       Thus, contrary to the Plaintiff’s assertion, the remaining insurance proceeds in the

Defendant’s possession total only $74,438.33 – and therefore, the amount in controversy is

insufficient for this Court to assert subject-matter jurisdiction over this action.

       Accordingly, as the amount in controversy does not exceed $75,000.00, this Court lacks

subject-matter jurisdiction over the action and the Plaintiff’s complaint must be dismissed

pursuant to Federal Rule of Civil Procedure 12(b)(1).

                                              POINT II

           THE PLAINTIFF’S COMPLAINT MUST BE DISMISSED AS THE
         DEFENDANT HAS DISTRIBUTED INSURANCE PROCEEDS TO THE
            PLAINTIFF IN ACCORDANCE WITH INSURANCE CLAIMS
        PROCESS GUIDELINES, AND AS SUCH THE PLAINTIFF HAS FAILED
          TO STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED

       Plaintiff’s Complaint must be dismissed, as Defendant has disbursed insurance proceeds

in accordance with Procedural Guidelines with regard to delinquent mortgage loans, and as

Plaintiff has failed to demonstrate a basis for immediate payment of remaining proceeds, the

Plaintiff has failed to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6).

       Federal Rule of Civil Procedure 12(b)(6) provides that an action should be dismissed

where the complaint “fail[s] to state a claim upon which relief can be granted.” Fed. R. Civ. P.

12(b)(6). When considering a motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6), a court is required to accept as true all allegations in the complaint and all reasonable

inferences that can be drawn therefrom, and to view them in the light most favorable to the non-

moving party; however, a court need not accept as true any legal conclusions or threadbare

recitals of a cause of action supported by conclusory statements. See Patel v. Contemporary

Classics of Beverly Hills, 256 F.3d 123 (2d Cir. 2001); LaBounty v. Adler, 933 F.2d 121, 123




                                                   5
            Case 7:19-cv-08403-VB Document 18 Filed 11/15/19 Page 6 of 9




(2d Cir. 1991); and Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Thus, “[c]onclusory allegations

or legal conclusions masquerading as factual conclusions will not suffice to [defeat] a motion to

dismiss.” Acthtman v. Kirby, McInerney & Squire, LLP, 464 F.3d 328, 337 (2d Cir. 2006)

(internal quotations and citations omitted).

          Although a complaint challenged by a Rule 12(b)(6) motion to dismiss need not provide

“detailed factual allegations, a plaintiff’s obligation to provide the ‘grounds’ of his entitlement to

relief requires more than labels and conclusions, and a formulaic recitation of a cause of action’s

elements will not do.” Bell Atl. Corp v. Twombly, 550 U.S. 544, 545 (2007). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal Supra at 1949. Where, as

here, the complaint fails to adequately state a claim, such deficiency should be “exposed at the

point of minimum expenditure of time and money by the parties and the court.” Twombly Supra

at 545.

          In the case at bar, the Plaintiff seeks immediate payment of sums which the Defendant

received from GAIG as an insurance policy payout resulting from a fire at the Premises, which

funds Plaintiff alleges the Defendant is wrongfully withholding. (See Ex. K.) Pursuant to the

Mortgage executed by the Plaintiff, “[i]f there is a loss or damage at the property … proceeds will

be used to repair or restore the damaged property”. (See Ex. A, Paragraph 5 of the Mortgage.) The

insurance proceeds resulting from any loss or damage to the Premises are disbursed by the

Defendant pursuant to the Process Guidelines which are applicable to delinquent loans – which is

relevant here as the Plaintiff defaulted on the mortgage payment due June 5, 2018, and monthly

payments thereafter. (See Ex. A and Ex. B.) Accordingly, the Process Guidelines set forth that an




                                                  6
          Case 7:19-cv-08403-VB Document 18 Filed 11/15/19 Page 7 of 9




initial disbursement of the insurance proceeds would be made upon receipt of the following from

the Plaintiff: (1) endorsed insurance check; (2) insurance adjuster’s estimate, (3) signed

Mortgagor’s Affidavit, (4) Contractor W-9, (5) signed Contractor Bid, and (6) signed and notarized

Contractor’s License Affidavit. (See Ex. E and Ex. G.) Thereafter, a second disbursement of the

insurance proceeds would be made upon inspection and confirmation that repairs are 40-89%

complete, and a final disbursement of the remaining proceeds would be made upon inspection

confirming repairs are 100% complete and receipt of a signed and notarized Affidavit of Bills Paid.

(See Ex. E and Ex. G.)

       Here, the Plaintiff has struggled to provide the documentation required by the Process

Guidelines – namely, a blueprint as part of the Contractor Bid which sets forth the work to be done

with regard to the Premises – and Plaintiff has added to delay in release of funds due to his failure

to disclose that the contractor which provided the Contractor Bid – “Integrity Property

Management” – is in fact the Plaintiff’s own business. (See Paragraphs 12-14 of Affirmation in

Support of Motion to Dismiss.) Despite these ongoing delays, the Defendant has been in constant

communication with the Plaintiff and has internally made exceptions to certain Process Guidelines

to allow for the release of over 50% of the insurance proceeds to the Plaintiff. (See Ex. F, Ex. H,

Ex. J., and Ex. L.) As demonstrated above, to date the Defendant has paid out, and the Plaintiff

has received, approximately $77,437.69 – representing over 50% of the insurance proceeds

received from GAIG which totaled $151,877.02. (See Ex. F, Ex. H, Ex. J., and Ex. L.)

       Further, pursuant to the Process Guidelines, any subsequent distributions of insurance

proceeds are dependent on confirmation that repairs are 40-89% complete, and a final

disbursement of the remaining proceeds is dependent upon inspection confirming repairs are 100%




                                                 7
            Case 7:19-cv-08403-VB Document 18 Filed 11/15/19 Page 8 of 9




complete, with a signed and notarized Affidavit of Bills Paid. (See Ex. E and Ex. G.) With regard

to the repairs to the Premises, there has only been one inspection which has determined that the

work completed – namely demolition and clean-up – is a mere 7% complete. (See Ex. I.) The

Plaintiff demands that the remaining proceeds be immediately distributed based upon the assertion

that the work completed on the Premises is over 40% complete; however, it is unclear how the

Plaintiff has arrived with this percentage, as the Plaintiff’s assertion is unsupported by an

inspection report. (See Ex. K.) Thus, pursuant to the Process Guidelines, the Plaintiff is not entitled

to the remaining insurance proceeds until the appropriate benchmarks are reached for work

completed to repair the Premises, and therefore the withholding of the remaining insurance

proceeds until further repair work is completed on the Premises is not wrongful. (See Ex. E and

Ex. G.)

       Accordingly, as the Plaintiff’s conclusory allegations contain merely threadbare recitals

of a cause of action, the Plaintiff has failed to demonstrate grounds for his entitlement for relief,

and the complaint must be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6).

                                             POINT III

  THE PLAINTIFF’S COMPLAINT MUST BE DISMISSED AS MTGLQ INVESTORS
   L.P. HAS DEMOSNTRATED THAT TILA REQUIREMENTS HAVE BEEN MET

       Plaintiff’s complaint alleges a violation of 15 U.S.C. § 1641(g), asserting that the

Plaintiff’s mortgage loan was transferred without providing the requisite disclosures. This

allegation is unsupported, and has been disproven, and thus the Plaintiff’s claim lacks merit.

          On October 15, 2019, MTGLQ Investors, LP filed a Letter-Motion seeking to dismiss

the Plaintiff’s complaint, which contains a copy of Notice of Assignment, Sale or Transfer of

Ownership of Mortgage Loan pursuant to 15 U.S.C. § 1641(g) dated December 18, 2017,



                                                  8
          Case 7:19-cv-08403-VB Document 18 Filed 11/15/19 Page 9 of 9




resolving the Plaintiff’s allegation that he did not receive notice as required by TILA. (See ECF

Docket No. 12-1.) Further, such allegation by the Plaintiff is more appropriately brought in the

Foreclosure Action which is currently pending in the Supreme Court of the State of New York,

County of Dutchess, bearing Index No. 2019-53461. (See Ex. B.)

       Accordingly, the Plaintiff’s complaint should be dismissed as the allegation that he did

not receive notice of the transfer of ownership of his mortgage loan is without merit.

                                         CONCLUSION

       For the foregoing reasons, the Defendant, Rushmore Loan Management Services LLC, as

servicer for U.S. Bank Trust National Association, not in its individual capacity but solely as

owner trustee for Legacy Mortgage Asset Trust 2018-GS1, requests entry of an order dismissing

the Plaintiff’s complaint pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), with

prejudice; and for such other and further relief as this Court deems just and proper.

Dated: Fishkill, New York
       November 15, 2019
                                      KNUCKLES, KOMOSINSKI & MANFRO, LLP
                                      Attorneys for Defendant

                                      By:      /s/ Érina Fitzgerald ______________
                                              ÉRINA FITZGERALD, ESQ.
                                              300 Westage Business Center Drive, Suite 160
                                              Fishkill, New York 12524
                                              (914) 345-3020

                                              Main Office:
                                              565 Taxter Road, Suite 590
                                              Elmsford, New York 10523




                                                 9
